Case 2:19-cv-10048-JAK-AS Document 43 Filed 08/18/20 Page 1 of 1 Page ID #:517




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER:


                                                               2:19−cv−10048−JAK−AS
 STUDENT DEBT CRISIS
                                             Plaintiff(s),

          v.
 CONSUMER FINANCIAL PROTECTION
 BUREAU, et al.                                               RESPONSE BY THE COURT TO NOTICE TO
                                           Defendant(s).
                                                                   FILER OF DEFICIENCIES IN
                                                               ELECTRONICALLY FILED DOCUMENTS




 In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents
 REGARDING:
    8/15/20                    41            Supplement
  Date Filed                 Doc. No.      Title of Doc.
 IT IS HEREBY ORDERED:
     The document is stricken and counsel is ordered to file an amended or corrected
 document by August 19, 2020.




                                                        Clerk, U.S. District Court

 Dated: August 18, 2020                                 By: /s/ Cheryl Wynn
                                                           Deputy Clerk


 cc: Assigned District Judge and/or Magistrate Judge




 G−112B (01/07)   RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
